DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-10, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,596,427 to Frederick in view of US Patent 3,341,270 to Sohl and in alternative US Patent 7,596,427 to Frederick in view of US Patent 3,341,270 to Sohl and US Patent 512,519 to Rey. Frederick teaches a cabinet with a plurality of drawer slide receiving modules (1226). Each module receives a hanging drawer slide (1210) that has a plurality of hooks (1212) as seen in figure 32. An inventory device is composed of touch buttons (1216,1220) on the hanging drawer slides as seen in figure 32.  Slides (1228) connect the receiving module to the drawer hanging slides (1210). It should be noted that the examiner considers the term “removably coupled” to be broad enough to include any attachment method such as (screws, weld, press fit) that is capable of being removed even with minor destruction. It appears the connection is some combination of pins/bolts at the rear to cantilever the receiving module (1226). The inventory device connects to a central processor wireless as shown in figure 1 and the incorporated references. As seen in figures 3 and 4, the .
Frederick is silent on how the receiving module is connected to the cabinet and therefore does not expressly disclose the drawer slide receiving modules having projections that fit into detents arranged on the inner surface of the cabinet.  Sohl teaches a cabinet having inner surfaces arranged with a plurality of detents (45,120). Screws (48) are considered to be the projections that hold shelves and drawer slide receiving modules in place. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Frederick by using the detents and screws (projections) to allow for easy adjustment and to allow for a variety of equipment (drawers, shelves, sliding, etc).
The helix and/or tapered portion of the screw is considered to be at an angle or in the alternative, it would have been obvious matter of design choice to modify the projection/screw to be mounted at an angle, since applicant has not disclosed that having the projection at an angle solves any stated problem or is for any particular purpose and it appears that the module would perform equally well with the projection extending perpendicularly. The applicant recites in paragraph 26 of the specification that other mechanisms such as releasable fasteners (the type taught by Sohl) are functional equivalent alternatives known to one of ordinary skill in the art. 
The examiner considers that the connection method of the hooks of Frederick would be removable since the only attachment methods (screws, press fit, or welding) would be considered "removably coupled" or in the alternative Rey teaches hooks (d) that have threads that are screwed into the slide. At the time the invention was made it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Frederick by having the hooks threaded into the slide as taught by Rey as a functional equivalent alternative attachment method for the hooks. 

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,596,427 to Frederick in view of US Patent 3,341,270 to Sohl and in alternative US Patent 7,596,427 to Frederick in view of US Patent 3,341,270 to Sohl and US Patent 512,519 to Rey as applied to claim 1 and 8 above, and further in view of US Patent 6,650,225 to Bastian. Frederick in view of Sohl or Frederick in view of Sohl and Rey does not expressly disclose a battery with a low battery indicator. Bastian teaches an inventory system that includes wireless communication to a central system in order to track items on the module. The inventory device has a battery with circuitry to indicate a low battery. (Bastian ‘225, Col 12, lines 22-41)   At the time of the invention it would have been obvious for a person of ordinary skill in the art to modify the device of Frederick by adding battery and indicator circuitry as taught by Bastian to power the inventory device and track the battery level.  




Claim 1-4, 6-10, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication 2007/0262683 to Creed in view of US Patent 3,771,849 to Barber and US Patent Publication 2009/0224875 to Rabinowitz. Creed teaches a cabinet having a plurality of drawer slide receiving modules (34) each have a hanging drawer slide (36, 26) with a plurality of holes receiving hooks (46). A drawer receiving module (37) has a shelf drawer slide (38) with a shelf (40). The modules are screwed to the cabinet with screws (projections) and due to the multiple location that they are could be mounted they are considered inherently to be configurable in a plurality of different configurations. The examiner considers Creed teaches the method in claim 8 even though the other configurations are not shown in the drawing because it is unclear if those configurations are positively claimed at this time.  
Creed is silent to how the drawer receiving modules are attached and therefore does not expressly disclose the drawer receiving modules having projections that insert into detents in the inner surface of the cabinet. Barber teaches attaching drawer receiving modules (10) with projection (30 or 50 or 42 or 58). The projections are inserted into detents (38,52) in the inner surface of the cabinet as best seen in figures 3-5. The projections are angled relative to a surface of the module as best seen in figures 3 and 5. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Creed by attaching the drawer receiving modules with angled projections into detents in the inner surface of cabinet as taught by Barber as easy method of attaching drawer slide receiving modules. It should be noted Barber teaches an array of slots to allow for modularity and for 
Creed in view of Barber does not expressly disclose item inventory devices. Rabinowitz teaches a inventory system that includes wireless communication to a central system in order to track items on the module. The inventory device includes a RFID receiver (42) to track RFID tags (30). 
At the time of the invention it would have been obvious for a person of ordinary skill in the art to modify the device of Creed in view of Barber by adding electronic tracking system as taught by Rabinowitz to keep track of the items stored to prevent theft. 

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication 2007/0262683 to Creed in view of US Patent 3,771,849 to Barber and US Patent Publication 2009/0224875 to Rabinowitz as applied to claim 1 and 8 above, and further in view of  . Creed in view of Barber and Rabinowitz does not expressly disclose a battery with a low battery indicator.  Bastian teaches an inventory system that includes wireless communication to a central system in order to track items on the module. The inventory device has a battery with circuitry to indicate a low battery. (Bastian ‘225, Col 12, lines 22-41)   At the time of the invention it would have been obvious for a person of ordinary skill in the art to modify the device of Creed in view of Barber and Rabinowitz by adding battery and indicator circuitry as taught by Bastian to power the inventory device and track the battery level.  



Claims 1-4, 6-10, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,596,427 to Frederick in view of US Patent 4,193,649 to Sharon and in alternative US Patent 7,596,427 to Frederick in view of US Patent 4,193,649 to Sharon and US Patent 512,519 to Rey. Frederick teaches a cabinet with a plurality of drawer slide receiving modules (1226). Each module receives a hanging drawer slide (1210) that has a plurality of hooks (1212) as seen in figure 32. An inventory device is composed of touch buttons (1216,1220) on the hanging drawer slides as seen in figure 32.  Slides (1228) connect the receiving module to the drawer hanging slides (1210). It should be noted that the examiner considers the term “removably coupled” to be broad enough to include any attachment method such as (screws, weld, press fit) that is capable of being removed even with minor destruction. It appears the connection is some combination of pins/bolts at the rear to cantilever the receiving module (1226). The inventory device connects to a central processor wireless as shown in figure 1 and the incorporated references. As seen in figures 3 and 4, the drawer slide receiving module can also connect to a drawer (904) or shelf (902). The inventory device also includes RFID labels (1224) attached to the hooks (1212). In addition the items could also have RFID tags that are read by an RF reader to identify which and how many items were taken. (Frederick ‘ 427, par 86). The manual inputs buttons can be replaced with an RF reader. (Frederick ‘427, par 144).

Sharon teaches a cabinet having inner surfaces arranged with a plurality of detents (21) that are shaped as slots. Projections (13,14) hold drawer slide receiving modules (10) in place. As seen in figure 1A and 4 the projections are extending at an angle away form a surface of the module. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Frederick by using the detents and projections as taught by Sharon to allow for easy adjustment, easier interchangeability, and greater prevention of accidental dislodging. 
The examiner considers that the connection method of the hooks of Frederick would be removable since the only attachment methods (screws, press fit, or welding) would be considered "removably coupled" or in the alternative Rey teaches hooks (d) that have threads that are screwed into the slide. At the time the invention was made it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Frederick by having the hooks threaded into the slide as taught by Rey as a functional equivalent alternative attachment method for the hooks. 

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 7,596,427 to Frederick in view of US Patent 4,193,649 to Sharon and in alternative US Patent 7,596,427 to Frederick in view of US Patent 4,193,649 to Sharon and US Patent 512,519 to Rey as applied to claim 1 and 8 above, and further in view of US Patent 6,650,225 to Bastian. .  

Response to Arguments
Applicant's arguments filed 4/05/2021 have been fully considered but they are not persuasive. The amendment removing “formed from” overcomes the 112 rejection and now allows a reference to have projections that are a separate element from the drawer slide receiving module. 
The applicant argues that screws (48) of Sohl are separate component that extend through, or otherwise coupled to the shelves (46), and therefore fails to teach coupling using a projection that is a portion of the shelf that juts out from the surface of the shelf, not to mention a projection that extends away from the surface at an acute angle. The examiner disagrees since as stated above the amendment removes the requirement for the projection to be integrally formed with the slide module. The examiner considers that the screw and helical threads extend or jut out from the side surface of the drawer module. 
The applicant argues that Barber explicitly teaches that “said bayonet clip 30 comprises a protrusive tongue member 32 extending outwardly from said wall 24 at 33 in the same 
The applicant argues that Sharon merely teaches “[a] bottom projection 14 extends at a transverse angle sloping downwardly with respect to projection 13, “and fail to teach or suggest a projection extending away from a surface of the clip at an acute angle relative to a surface of the clip. The examiner disagrees since as seen in figure 4, the projection (14) extends outward into the slots at an acute angle relative to a surface of the drawer module. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637